United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1056
                                  ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Northern District of Iowa.
Tami Connor, a/k/a Tami Conner,      *
a/k/a Tami Benesh,                   *      [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                            Submitted: June 10, 2003

                                 Filed: June 16, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges, and BOGUE,1
      District Judge.
                         ___________


PER CURIAM.




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
       Tami Connor (Connor) pled guilty to conspiracy to distribute, possession with
intent to distribute, and manufacturing methamphetamine. The district court2
sentenced Connor to 180 months. On appeal, Connor raises two challenges to the
calculation of her sentence under the United States Sentencing Guidelines (U.S.S.G.)
(2001).

       Connor first contends the court erred in assessing drug quantity. We review
a court’s drug quantity determination for clear error. United States v. Exsom, 328
F.3d 456, 461 (8th Cir. 2003). When a defendant makes admissions regarding drug
quantity, a court may rely on the admissions to establish the base offense level. See
United States v. Symonds, 260 F.3d 934, 936 (8th Cir. 2001). The record reflects the
court based its drug quantity determination on Connor’s own admissions made during
a police interview, after being informed of her Miranda rights and signing a
cooperation agreement. Connor did not offer any evidence on drug quantity, and
only argued the government’s evidence was wrong, primarily because her admissions
were not credible due to her own inconsistencies. The district court’s reliance on
Connor’s admissions was not clearly erroneous.

       Connor also contends the district court erred in denying her a three-level
reduction for acceptance of responsibility under U.S.S.G. § 3E1.1. We review a
court’s findings with respect to the acceptance of responsibility reduction for clear
error. See United States v. Boettger, 316 F.3d 816, 817 (8th Cir. 2003). Connor
argues she qualifies for the sentence reduction because she pled guilty, participated
in three proffers with the government, and assisted law enforcement authorities in
identifying stolen property. Pleading guilty does not necessarily entitle a defendant
to a reduction. Id. (affirming court’s denial of sentence reduction for acceptance,
although defendant pled guilty and cooperated with the government, because record


      2
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-
established defendant abused drugs and fled from law enforcement during pretrial
release). Evidence of timely acceptance of responsibility may be outweighed “by
conduct of the defendant that is inconsistent with such acceptance.” See U.S.S.G.
§ 3E.1.1, cmt. n.3. The record before us is replete with evidence that Connor (1)
obstructed the government’s investigation of others (e.g., writing a warning letter)
and (2) engaged in criminal activity and drug abuse during pretrial release, including
giving birth to a baby whose hair tested positive for methamphetamine. We find no
clear error in the court’s denial of a sentence reduction for acceptance of
responsibility.

       Accordingly, we affirm Connor’s sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-